Citation Nr: 0827113	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955, and from August 1955 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that in May 1964, he was exposed to 
Agent Orange when he had a 3-hour flight layover in Vietnam 
en route to his station in Ubon, Thailand.  

The veteran's personnel records reflect that the veteran 
served in Thailand from May 14, 1964, to May 17, 1965.  The 
personnel records also had an entry for combat in Vietnam, 
from May 1964 to May 1965, which had been lined out.  Service 
medical records (SMRs) reflected that the veteran was 
stationed in Thailand, but there were no associated SMRs 
reflecting any time spent in Vietnam.  Although the veteran's 
personnel records are associated with his claims file, only 
one of the veteran's DD Forms 214 is of record.  

The veteran is currently diagnosed as having prostate cancer.  
The issue before the Board, therefore, is whether the veteran 
had service in Vietnam, to qualify for presumptive service 
connection under 38 C.F.R. § 3.307(a)(6)(iii).  There are no 
medical records directly linking the veteran's prostate 
cancer to exposure to Agent Orange or other herbicides.  

In a submission to VA by the veteran, and in a similar 
statement submitted by a fellow service member, both in 
December 2004, the veteran reported that on or about May 4, 
1964, he left Travis AFB to go to his assignment in Ubon, 
Thailand.  His fellow service member, whom he met en route to 
Asia, was assigned to go to Tan Son Nhut, Vietnam.  Both men 
flew on the same flight on Flying Tiger Airlines with an 
overnight stop in the Philippines before going to Vietnam.  
Both men departed for Tan Son Nhut, Vietnam, on or about May 
5, 1964.  The veteran reported having a 3-hour layover at Tan 
Son Nhut before departing on a military flight to Ubon, 
Thailand.  On May 7, 1964, the veteran's fellow service 
member arrived in Ubon as he was not needed in Tan Son Nhut.  
The men recalled departing Ubon on or about May 7, 1965, for 
their return to Travis AFB in California.  The men reported 
keeping in contact since their time overseas in Ubon.

In February 2007, the veteran appeared and testified at a 
hearing before a decision review officer (DRO).  The 
transcript is of record.  At the hearing, the veteran 
recalled his trip from the U.S. to Thailand as including two 
layovers-one in the Philippines and one in Tan Son Nhut.  
The veteran's representative asserted that the only way he 
could show that the veteran was "in country" Vietnam was 
for the VA to research whether all those stationed in Ubon, 
Thailand, in 1964, were first taken to Tan Son Nhut and then 
transferred to Ubon.  The veteran thought that it seemed like 
his being stationed in Ubon may have been classified.  

In a July 2008 Appellant's Brief, the veteran's 
representative requested that the VA's duty to assist should 
include a request for Air Force flight records for the period 
of May 1964 to verify whether the veteran's flight stopped in 
Vietnam as alleged.  There are no Air Force flight records 
currently associated with the veteran's claims file and there 
is no evidence that these records were ever requested.  Thus, 
this case must be remanded to secure any objective evidence 
that may substantiate the veteran's claim of service 
connection for prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  This case was advanced on the docket, 
pursuant to 38 C.F.R. § 20.900(c) (2007).

2.  The RO should send a request to JSRRC 
to research whether the May 1964 Air Force 
flight logs reflect any in-country flight 
layovers in the Republic of Vietnam for 
those service members stationed in Ubon, 
Thailand.  This research should include 
May 1964 logs of flights leaving Travis 
AFB and including stops in Clark Air Base 
in the Philippines, and any stops in the 
Republic of Vietnam, en route to Ubon, 
Thailand.  The search should also include 
an applicable flight logs, dated in May 
1964, specifically related to the 332 AB 
Squadron in Ubon, Thailand.  In the event 
of a negative response from JSRRC, the RO 
should inform the veteran of such, and 
provide the details of what it had 
requested JSRRC to research.  

3.  Request and obtain copies of the 
veteran's DD Forms 214 that are not 
currently associated with the claims file.  

4.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure an evidentiary defect 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




